Case 1:16-cv-09517-LAK-KHP Document 136-8 Filed 10/23/18 Page 1 of 4




                  Exhibit H
Case 1:16-cv-09517-LAK-KHP Document 136-8 Filed 10/23/18 Page 2 of 4




                                                   EB-00001177
Case 1:16-cv-09517-LAK-KHP Document 136-8 Filed 10/23/18 Page 3 of 4




                                                   EB-00001178
Case 1:16-cv-09517-LAK-KHP Document 136-8 Filed 10/23/18 Page 4 of 4




                                                   EB-00001179
